EXHIBIT 10.5
April 20, 2006




Highbury Financial Inc.
535 Madison Avenue, 19th Floor
New York, New York 10022
Attention: Richard Foote
Fax: (212) 688-2343

 

 
Re:
Side Letter Agreement - Target Click



Dear Mr. Foote:


Reference is made to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of April 20, 2006 (the “Effective Date”), made by and
among Highbury Financial Inc., a Delaware corporation, Aston Asset Management
LLC, a Delaware limited liability company (collectively, the “Purchaser”), ABN
AMRO Asset Management Holdings, Inc., a Delaware corporation (“AAAMHI”), ABN
AMRO Investment Fund Services, Inc., a Delaware corporation (“AAIFS”), ABN AMRO
Asset Management, Inc., an Illinois corporation (“AAAMI”), Montag & Caldwell,
Inc., a Georgia corporation (“Montag”), Tamro Capital Partners LLC, a Delaware
limited liability company (“TAMRO”), Veredus Asset Management LLC, a Kentucky
limited liability company (“Veredus”), and River Road Asset Management, LLC, a
Delaware limited liability company (“River Road” and together with AAAMHI,
AAIFS, AAAMI, Montag, TAMRO and Veredus individually referred to as a “Seller”
and collectively as “Sellers”). Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to such term in the Purchase Agreement.
 
As a condition to AAAMHI entering into the Purchaser Agreement, AAAMHI and
Purchaser hereby agree as follows:
 
1.    AAAMHI and its Affiliates intend to bring to market in the United States a
family of funds which offer a target-date style balanced portfolio with the
additional benefit that at the fund’s maturity date, the investor will receive
the highest NAV ever achieved during the life of the fund (the “HiPoint Funds”).
Similar to other target date funds, the allocation to fixed income and equities
is gradually adjusted during the life of the fund, reflecting that investors
take on more risk with longer investment horizons. ABN AMRO Asset Management
currently intends to bring this capability to the market under the HiPoint Funds
name.
 
2.    AAAMHI agrees to negotiate, in good faith, with the Purchaser during the
period prior to the Closing to reach a mutually satisfactory agreement under
which the HiPoint Funds would become Target Funds under the Purchase Agreement,
including those terms set forth in the term sheet attached hereto as Exhibit A.
The parties hereto agree that the terms set forth on Exhibit A of this letter
agreement do not represent a legally binding contact between us with respect to
the proposed transaction, but instead is merely a statement of our mutual intent
to work toward such transaction along the lines described in Exhibit A. Any
binding legal obligation with respect to this Section 2 between the parties
shall be only as set forth in duly negotiated and executed closing documents
which shall be in form and content satisfactory to the parties hereto.
 

--------------------------------------------------------------------------------


 
3.    AAAMHI agrees that from the Effective Date until the first to occur of (x)
valid termination of the Purchase Agreement pursuant to Section 8.3 thereof, or
(y) the Closing (the “Right of First Offer Period”) it will not assign, or
otherwise negotiate with respect to or enter into an agreement regarding, the
right to sponsor and/or act as investment adviser to the HiPoint Funds with any
Person other than Purchaser and its Affiliates.
 
4.    Notwithstanding the foregoing, in the event that AAAMHI and Purchaser are
unable to mutually agree during the Right of First Offer Period upon the terms
by which Purchaser will sponsor and advise the HiPoint Funds, then nothing in
the Purchase Agreement or any other document related thereto shall prohibit the
ability of any of the Sellers or their Affiliates, after the Right of First
Offer Period, to market or sub-advise (but not advise, sponsor or use, or permit
the use of, the Retained Names & Marks with respect to) any of the HiPoint
Funds.


Except to the extent expressly provided in Section 2 above, this letter
agreement shall constitute the binding and enforceable obligation of Purchaser
and AAAMHI and is not superseded or replaced by the terms of the Purchase
Agreement or any other agreement entered into in connection with the Purchase
Agreement (including the Transition Services Agreement). The provisions in this
letter agreement shall be effective upon the Effective Date.


If the foregoing accurately reflects the agreement, please execute one copy of
this letter agreement and return it to us, whereupon this letter agreement shall
become a binding agreement between the parties.


 
ABN AMRO ASSET MANAGEMENT HOLDINGS, INC.
 
By: /s/ Nancy J. Holland
Name: Nancy J. Holland
Title: President
 


Acknowledged and Accepted:
 
ASTON ASSET MANAGEMENT LLC
 
By: Highbury Financial Inc.
Its: Managing Member
By: /s/ Richard S. Foote
Name: Richard S. Foote
Title: President and Chief Executive Officer

 
HIGHBURY FINANCIAL INC.
 
By:      /s/ Richard S. Foote

--------------------------------------------------------------------------------

Name: Richard S. Foote
Title:   President and Chief Executive Officer
 

 

--------------------------------------------------------------------------------


 
Exhibit A
Term Sheet


 
1.
An Affiliate of AAAMHI will be responsible for maintaining the guarantee for
each HiPoint Fund to the extent such Affiliate is capable of making such
guarantee.



2.
Purchaser will be reimbursed by AAAMHI, or one of its Affiliates, for all out of
pocket expenses actually incurred by Purchaser on account of sponsoring and
advising the HiPoint Funds which exceed earned revenue of the Purchaser from the
HighPoint Funds for the three year period commencing on the opening of the first
HiPoint Fund.



3.
The net revenue split is 60%/40% in favor of AAAMHI and its Affiliates to
reimburse AAAMHI and its Affiliates for the cost of the guarantee.



4.
It is the intent of the parties to have the funds available for investment by
8/1/06.



5.
The funds will be branded “Aston ABN AMRO HiPoint Funds.



6.
Seed Capital of not less than $5 million will be provided by AAAMHI or its
Affiliates, unless an equivalent amount has been raised from other parties prior
to opening of the HiPoint Funds.



7.
Commitment to sub-advise until the fifth anniversary of the Closing.






--------------------------------------------------------------------------------


 